Ranger Weseloh legitimately stopped the Skerls' car for a suspected license plate violation. In Berkemer v. McCarty (1984),468 U.S. 420, the United States Supreme Court analogized a routine traffic stop to a Terry stop:
  Under the Fourth Amendment, we have held, a policeman who lacks probable cause but whose "observations lead him reasonably to suspect" that a particular person has committed, is committing, or is about to commit a crime, may detain that person briefly in order to "investigate the circumstances that provoke suspicion." United States v. Brigoni-Ponce (1975),  422 U.S. 873, 881. "[T]he stop and inquiry must be `reasonably related in scope to the justification for their initiation.'" Ibid. (quoting Terry v. Ohio
[(1968), 392 U.S. 1], at 29.) Typically, this means that the officer may ask the detainee moderate number of questions to determine his identity and to try to obtain information confirming or dispelling the officer's suspicions. But the detainee is not obliged to respond. And, unless the detainee's answers provide the officer with probable cause to arrest him, he must then be released.
Berkemer v. McCarty, 468 U.S. at 439-440 (footnotes omitted). *Page 599 
The Court has also said that "reasonable suspicion of criminal activity warrants a temporary seizure for the purpose of questioning limited to the purpose of the stop * * *" and that "[t]he scope of the detention must be carefully tailored to its underlying justification." Florida v. Royer (1983), 460 U.S. 491, at 498; id. at 500.
In this case, Ranger Weseloh's traffic stop of the Skeris' car was clearly a "seizure" within the meaning of the Fourth Amendment.1 Under the Fourth Amendment, Ranger Weseloh could briefly detain the driver, see Pennsylvania v. Mimms (1977),434 U.S. 106, and the passenger, see Maryland v. Wilson (1997),519 U.S. 408, to further investigate the suspected license violation. Ranger Weseloh observed a bow and arrow set in the car's backseat and immediately asked the Skerls whether they had any other weapons, sharp objects, or drugs on them or in the car. It does not appear that Ranger Weseloh made any further inquiry concerning the vehicle's license plate or registration, despite the fact that it was the suspected license violation that precipitated this traffic stop.
The spate of recent Ohio cases in which an officer making an otherwise routine traffic stop asks whether the vehicle's occupants were in possession of any weapons or drugs suggests that Ranger Weseloh's conduct here was no aberration. See, e.g.,State v. Robinette (1997), 80 Ohio St.3d 234; State v. Riddle(1995), 104 Ohio App.3d 679; State v. Anderson (1995),100 Ohio App.3d 688; State v. Retherfford (1994), 93 Ohio App.3d 586.
It may be that nothing prohibited Ranger Weseloh from asking the Skerls whether they were in possession of drugs. "[T]he mere asking of questions during a traffic stop, even if those questions are not narrowly related to the traffic violation, is not necessarily overly intrusive." United States v. Letourneau
(N.D. Ohio 1996), 944 F. Supp. 619, 623. It may also be, however, that nothing required the Skerls to answer that question. SeeBerkemer v. McCarty, supra.
But the Skerls did answer Ranger Weseloh's question, and their refreshingly candid admission to marijuana possession furnished anger Weseloh with sufficient grounds to investigate. And because Ranger Weseloh made his inquiry *Page 600 
before he had completed his investigation of the suspected license violation, this is not a case in which the original justification for stopping and detaining the suspect had concluded before the law enforcement officer went fishing for additional grounds to detain the suspect. It is for that reason that I would distinguish this case from cases like State v. Robinette, supra; State v. Riddle,supra; State v. Anderson, supra; and State v. Retherford, supra.
I accordingly concur that Ranger Weseloh did not violate the Skerls' Fourth Amendment rights.
I also agree that Paul Skerl's conviction for violating Metropark ordinance 529.01 cannot stand. I am mystified as to exactly what this ordinance proscribes.2 It cannot reasonably be understood to criminalize the mere possession of an unopened alcoholic beverage in the Metropark. In his "possession" of this alcoholic beverage, Paul Skerl was no different from any other motorist who drives home from the grocery store through the Metropark. There is no indication that Paul Skerl was going to consume the beer at the time of the traffic stop.
If, however, the ordinance is intended to criminalize the mere possession of an unopened alcoholic beverage, the ordinance expressly excepts the alcoholic beverage "received from, or offered by, an authorized holder of a liquor permit issued by the Ohio Department of Liquor Control or authorized by permit." The prosecutor gives us no reason to think that this exception did not apply; that is, nothing in the record indicates that this alcoholic beverage was received from or offered by anyone other than an authorized holder of a liquor permit issued by the Ohio Department of Liquor Control or authorized by permit.
On its face, the exception seems to transform the ordinance into a prohibition of moonshine. If, however, the phase "except where" is understood in its formal meaning of "location," then the ordinance would criminalize possessing an alcoholic beverage lawfully received anywhere else except on the Metropark premises. But such a distinction based merely on the geographical origin of a can of beer might run afoul of the Commerce Clause.
If, on the other hand, the ordinance applies only to open containers, as the ordinance's reference to R.C. 4301.62 might indicate, then the ordinance does not apply whatsoever since no one disputes that the container in Skerl's car was unopened. In any case, I fail to see how these facts stated a criminal offense under Section 529.01. See R.C. 2901.04 (A); Vermilion v.Stevenson (1982), 7 Ohio App.3d 170. *Page 601 
I am also in full agreement with the majority that Paul Skerl's conviction for violating Section 549.02 cannot stand and that the forfeiture of the bow and arrow set should be set aside.
1 If the majority means to suggest that Ranger Weseloh's encounter with the Skerls was equivalent to mere questioning on a public street such that the Fourth Amendment did not apply, I cannot agree. "Temporary detention of individuals during the stop of an automobile by the police, even if only for a brief period and for a limited purpose, constitutes a "seizure' of "persons' within the meaning of [the Fourth Amendment]." Whren v. UnitedStates (1996), 517 U.S. 806, 309-810. Ranger Weseloh's traffic stop clearly was a Fourth Amendment "seizure," and his subsequent conduct was likewise subject to that amendment's constraints.
2 529.01 (b) provides:
  No person shall drink, sell, possess or offer for sale any intoxicating liquor or alcoholic beverage, except where received from, or offered by, an authorized holder of a liquor permit issued by the Ohio Department of Liquor Control or authorized by permit. (ORC  4301.62)